Detailed Action
1.	This office action is in response to application 16/629,081 filed on 1/7/2020.  The preliminary amendment filed on 7/22/2020 has been entered. Claims 11-104 have been cancelled and claims 105-114 have been added. Accordingly, claims 1-10 and 105-114 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 105-111 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0078552 (hereinafter Perlin) in view of US 2013/0323731 (hereinafter Lo).
As for claim 1 Perlin discloses: at least one processor operatively connected to a memory (See paragraph 0457 note the system uses a computing device with memory);
a receiver component configured to receive DNA analysis information including locus and allele read information generated from PCR amplification of DNA in a DNA sample (See paragraphs 0022-0028, 0151-0152, 0235 and 0451 note the system receives locus information that is generated from PCR amplification and displays the results of the analysis component to the user);
an analysis component, executed by the at least one processor, configured to: identify a first error profile associated with a first DNA locus and evaluate the locus and allele read information against the first error profile to determine an adjusted read threshold (See paragraphs 0034, 0133-0136, 0150, 0174-0176 and 0186 note the error vector is used in the profile model to perform the statistical computations required for evaluation). 
Perlin does not explicitly disclose: confirm presence of the first locus and allele in the DNA sample; responsive to the confirmed presence of the first locus and allele information adjust error analysis of at least a second allele or at least a second locus to account for amplification error reads of the confirmed first locus and allele in the DNA sample; and determine for each respective locus and allele associated with read data obtained from the DNA sample whether a total number of reads from the DNA sample exceeds an error profile adjusted threshold, and for each confirmation or exclusion of read data adjust the threshold based on the confirmation or exclusion.
Lo however discloses: confirm presence of the first locus and allele in the DNA sample (See paragraphs 0124 and 0255-0256 note adjacent genomic regions are used to confirm the classification of a particular region in the sample) ; responsive to the confirmed presence of the first locus and allele information adjust error analysis of at least a second allele or at least a second locus to account for amplification error reads of the confirmed first locus and allele in the DNA sample (See paragraphs 0208 and 0227-0229 note the system detects false positives which are considered errors); and determine for each respective locus and allele associated with read data obtained from the DNA sample whether a total number of reads from the DNA sample exceeds an error profile adjusted threshold, and for each confirmation or exclusion of read data adjust the threshold based on the confirmation or exclusion (See paragraphs 0085-0088, 0111 and  0120-0121 note the classification threshold can be adjusted depending on the number of successful classifications). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Lo into the system of Perlin. The modification would have been obvious because the two references are concerned with the solution to problem of analyzing DNA same data (See Perlin and Lo abstract), therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Lo’s teaching would enable users of the Perlin system to have more efficient processing of DNA sample data. 


	As for claim 2 the rejection of claim 1 is incorporated and further Perlin discloses: wherein the analysis component is further configured to generate, by the least one processor, an identification profile for at least one individual within the DNA sample comprising each confirmed locus and allele for the at least one individual (paragraph 0059-0062, 0110, 0326-0328 note the error vector is on an individual level). 

	As for claim 3 the rejection of claim 1 is incorporated and further Perlin discloses: wherein the receiver component further comprises a physical DNA sample receiver and PCR analysis element for generating read information for respective loci and alleles (See paragraphs 0009, 0067 note the analysis component generates the respective information).

	As for claim 4 the rejection of claim 1 is incorporated and further Perlin discloses: wherein the error profile for the first locus and allele includes calculations of different threshold adjustments according to PCR amplification cycles executed on the sample (See paragraphs 0023, 030-0307 and 0395).

	As for claim 5 the rejection of claim 4 is incorporated and further Perlin discloses: wherein the error profile includes calculations for a number of reads associated with at least -1 stutter allele, a +1 stutter allele, and a -2 stutter allele, wherein the calculations are adjusted by the analysis component to a number of PCR amplification cycles (See paragraphs 0027, 0086-0089, 0131, and  0135-0138).

	As for claim 6 the rejection of claim 1 is incorporated and further Lo discloses: wherein the analysis component is further configured to determine whether the total number of reads from the sample exceeds the error profile adjusted threshold based on a combined error read count derived from stutter alleles from at least a first and second allele (See paragraphs 0056, 0061, 0085-0088, 0111, and 0120-0121 the system uses a statistical formula to determine if the same exceeds a threshold).

	As for claim 7 the rejection of claim 1 is incorporated and further Lo discloses: wherein the analysis component is further configured to determine the total number of reads from the sample exceeds the error profile adjusted threshold based on a combined error read count derived from stutter alleles from at least a first, second, and third allele (See paragraphs 0085-0088, 0111, 0120-0121 and 0221-0224 note that the sequencing correspond to the number of reads).

Claims 105-111 are method claims substantially corresponding to the system of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.


4.	Claim(s) 8-10 and 112-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlin and Lo as applied to claim 1 above, and further in view of US 20130115595 (hereinafter Hantash).

As for claim 8 the rejection of claim 1 is incorporated and further Hantash discloses: wherein the analysis component is further configured to identify PCR products from the sample for sequencing (See paragraphs 0047, 0062, 0140-0143, 0170 and 0202 note the system uses different PCR based assays to test samples for reactions). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Hantash into the system of Perlin and Lo. The modification would have been obvious because the three references are concerned with the solution to problem of analyzing DNA same data (See Hantash, Perlin and Lo abstract), therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Hantash’s teaching would enable users of the Perlin and Lo system to have more efficient processing of DNA sample data. 

As for claim 9 the rejection of claim 8 is incorporated and further Hantash discloses: wherein the analysis component is further configured to evaluate confirmed alleles to determine information on a respective dominant -1 stutter allele and identify PCR products from the sample from sequencing based on the properties of the respective dominant -1 stutter allele (See paragraphs 0047-0052, 0068-0070 and 0171-0177) note stutter amplification will be shown in the mutant alleles). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Hantash into the system of Perlin and Lo. The modification would have been obvious because the three references are concerned with the solution to problem of analyzing DNA same data (See Hantash, Perlin and Lo abstract), therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Hantash’s teaching would enable users of the Perlin and Lo system to have more efficient processing of DNA sample data. 


	As for claim 10 the rejection of claim 9 is incorporated and further Lo discloses: wherein the analysis component is further configured to update confirmed allele information responsive to reducing reads counts for each dominant -1 stutter allele identified based on sequencing (See paragraphs 0105-0108 and 0152-0157 note the equation is used as an estimation by reducing or increasing from 0 to n).

	Claims 112-114 are method claims substantially corresponding to the system of claims 8-10 and are thus rejected for the same reasons as set forth in the rejection of claims 8-10.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 2, 2022